DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 concerning the rejection under 35 U.S.C. 101 that claim 4 is directed to “a method for a vehicle radar system”, representative of a “practical application”.  The argument is not persuasive as this indication does no more than generally link the use of a judicial exception to a particular technological environment or field of use.  
Similarly, Applicant notes that structural elements that perform various functions of the claimed method are now specified and argues that claim 4 recites elements that integrate the features of claim 4 into a practical application. The argument is not persuasive as identified below, i.e. that these elements represent insignificant extra solution activity and do no more than generally link the use of the identified judicial exception (mental selection and calculations) to a particular technological environment or field of use (i.e. applied to vehicle radar data). Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more (MPEP 2106.05 (b), III).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 5 first require a processor function to “select” (claim 2) or step of “selecting” (claim 5) “those of the plurality of azimuth angle intervals where the difference between the minimum radial velocity and the maximum radial velocity exceeds the certain threshold”. This “selection” does not further limit the subject matter of claims 1 and 4, as claims 1 and 4 require for the estimation, “using the azimuth angle and the radial velocity for each of the measurement points, except for those of the measurement points corresponding to azimuth angle intervals where the difference between the minimum radial velocity and the maximum radial velocity exceeds a certain threshold”.  That is, in order for the angles and velocities of measurement points corresponding to azimuth angle intervals where the difference exceeds a certain threshold to be excluded from the estimation as required by claims 1 and 4, those azimuth angle intervals are “selected” (i.e. “chosen” or “picked”) for exclusion of the corresponding angles and velocities.
“measurement points in the selected azimuth angle intervals” when calculating the estimation is already provided in claims 1 and 4, which require that the estimation be calculated “using the azimuth angle and the radial velocity for each of the measurement points, except for those of the measurement points corresponding to azimuth angle intervals where the difference between the minimum radial velocity and the maximum radial velocity exceeds a certain threshold”.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) put additional limitation on the inventions of the independent claims and therefore comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations: 
 “calculating a difference between a minimum radial velocity and a maximum radial velocity for the measurement points for a plurality of azimuth angle intervals; and 
calculating an estimation of a relative velocity between the host vehicle and the one or more objects using the azimuth angle and the radial velocity for each of the measurement 
Claim 5 adds: “selecting those of the plurality of azimuth angle intervals where the difference between the minimum radial velocity and the maximum radial velocity exceeds the certain threshold; and4 BRINKS GILSON & LIONE Ann Arbor, MI
omitting the measurement points in the selected azimuth angle intervals when calculating the estimation of the relative velocity between the host vehicle and the one or more objects.”
Claim 6 merely defines the radial velocity used for the calculations and does not provide any additional elements beyond the judicial exception.
The “calculating” limitations are interpreted as mathematical calculations and a mental process, whereas “selecting” encompasses a mental process. The limitations collectively amount to an abstract idea. Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 
This judicial exception is not integrated into a practical application because the additional claim 4 steps of generating, transmitting, and receiving radar signals along with “providing” azimuth angle and radial velocity for a plurality of measurement points 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of generating, transmitting, and receiving radar signals along with “providing” azimuth angle and radial velocity for a plurality of measurement points at the objects by the claimed generic “transceiver arrangement in a host vehicle” and “vehicle radar system” simply adds well-understood, routine, conventional activities previously known to the industry (e.g. instant specification Background section), specified at a high level of generality, to the judicial exception of making the calculations.
Allowable Subject Matter
Claim 1 is allowed.
Claim 3 is objected to as being dependent upon a rejected base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646